Title: From Thomas Jefferson to William Fleming, 8 June 1779
From: Jefferson, Thomas
To: Fleming, William



Dear Fleming
Williamsburgh June 8. 1779.

I received your letter and have now to thank you for it. Some resolutions of Congress came to hand yesterday desiring an authentic state to be sent them of the cruelties said to have been committed by the enemy during their late invasion. The council had already taken measures to obtain such a state. Tho’ so near the scene where these barbarities are said to have been committed I am not able yet to decide within myself whether there were such or not. The testimony on both sides is such as if heard separately could not admit a moment’s suspension of our faith.
We have lately been extremely disturbed to find a pretty general opinion prevailing that peace and the independance of the thirteen states are now within our power, and that Congress have hesitations on the subject, and delay entering on the consideration. It has even been said that their conduct on this head has been so dissatisfactory to the French minister that he thinks of returning to his own country, ostensibly for better health, but in truth through disgust. Such an event would be deplored here as the most dreadful calamity. It was in contemplation of some gentlemen who conferred on the subject to propose the re-establishment of our committees of correspondence; others thought this too slow for the emergency and that plenipotentiary deputies should be sent to satisfy the mind of the French minister, and to set on foot proper measures for procuring the genuine sense of the several states. The whole however subsided on a supposition that the information might not be true, and that our delegates in Congress would think no obligations of secrecy under which they may have been laid sufficient to restrain them from informing their constituents of any proceedings which may involve the fate of their freedom and independance. It would surely be better to carry on a ten years war some time hence than to continue the present an unnecessary moment.
Our land office I think will be opened; the sale of British property take place, and our tax bill put on a better footing. These measures I hope will put our finances into a better way and enable us to cooperate with our sister states in reducing the enormous sums of money in circulation. Every other remedy is nonsensical quackery. The house of delegates have passed a bill for removing the seat of government to Richmond. It hesitates with the Senate. We have established a board of war and a board of trade. I hear from your quarter that Genl. Sullivan is marching with a large army against  the Indians. If he succeeds it will be the first instance of a great army doing any thing against Indians and his laurels will be greater. We have ever found that chosen corps of men fit for the service of the woods, going against them with rapidity, and by surprize, have been most sucesful. I beleive that our Colo. Clarke if we could properly reinforce him would be more likely to succeed against those within his reach than Genl. Macintosh’s regular method of proceeding. I shall hope to hear from you often. I put no name to this letter, because letters have miscarried, and if it goes safely you know the hand.
